DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, lines 7-8, recites “a plurality of Nyquist subcarrier”.  Line 2 also recites “a plurality of Nyquist subcarriers”.  If lines 7-8 are the introduction of a different plurality of Nyquist subcarriers, then different terminology should be used to distinguish between the two different plurality of Nyquist subcarriers (e.g., a second plurality of Nyquist subcarriers”).  If lines 7-8 are a reference to the plurality of Nyquist subcarriers introduced in line 2, then lines 7-8 should amended to “the plurality of Nyquist subcarriers” or similar language.
Claims 26-32 are rejected because they depend from claim 25 and they fail to further limit the scope in a manner to overcome the rejections of claim 25.
Claim 28 recites “the plurality of coupling capacitors”.  There is insufficient antecedent basis for this limitation.  The Examiner notes that claim 27 introduces “a plurality of coupling capacitors”, but claim 28 does not depend from claim 27.  It may be that claim 28 should depend from claim 27, or it may be that claim 28 should be amended to provide antecedent basis for the plurality of coupling capacitors.  For the purposes of this Action, claim 28 will be interpreted as if it depends from claim 27.
Claim 30 recites “wherein the system is a mesh network”.  This claim further limits the “system”.  However, claim 30 is directed to a receiver, not a system.  Claim 25, from which claim 30 depends, recites in the preamble “A receiver configured for use in a system”.  The shows that reference to the “system” is intended use for the receiver.  Furthermore, claim 25 only recites elements of a receiver, and does not recite elements to support a system claim.  
Therefore, it is not clear how to interpret the further limitation of the system in claim 30.  In particular, if the “for use in a system” language is not intended use of the receiver, then it is not clear how to interpret a receiver that includes the system in which the receiver is intended to be used, without reciting elements of a system.  
In the interests of compact prosecution, this claim is also rejected under 112(d), as discussed in more detail below.  


Claim Rejections - 35 USC § 112 – Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 30 recites “wherein the system is a mesh network”.  This claim further limits the “system”.  However, claim 30 is directed to a receiver, not a system.  Claim 25, from which claim 30 depends, recites in the preamble “A receiver configured for use in a system”.  The shows that the reference to the “system” is intended use for the receiver.  Furthermore, claim 25 only recites elements of a receiver, and does not recite elements to support a system claim.  Therefore, claim 30 further limits the intended use of the claim, and does not further limit the scope of the receiver.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103 - Obvious
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 25, 26, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0141135 (Yang) in view of US 2004/0208614 (Price) and US 4,294,508 (Husbands).

Regarding claim 25, Yang teaches a receiver configured for use in a system including a transmitter and another receiver, the transmitter supplying a plurality of Nyquist subcarriers, each carrying a corresponding one of a plurality of signals, each of the plurality of signals being indicative of a corresponding one of a plurality of independent data streams, the receiver comprising (FIG. 1: transmission system including transmitter 20 with plural data streams to plural encoders 24, which are upconverted at upconverter 26 (see also FIG. 3), and plural receivers producing plural output streams from plural decoders 43):
an input operable to receive a portion of a first subcarrier of the plurality of Nyquist subcarriers and a portion of a second subcarrier of a plurality of Nyquist subcarriers (FIG. 4: input from separator 54 to down converting unit 55; [0052]: “The separator 54 separates the optical signal which occupies the whole band into N.sub.r optical sub-band signals, each of which occupies a part of the whole band …”);
a local oscillator laser operable to supply a local oscillator signal (FIG. 5: LO 57; [0056]: “… the local frequency generator 57 may use a combination of the multiple-tone generation structure and one or more laser sources to generate the local oscillating signals …”);
detector circuitry operable to receive the portion of the first subcarrier of the plurality of Nyquist subcarriers, the portion of the second subcarrier of the plurality of Nyquist subcarriers, and a portion of the local oscillator signal, the detector circuitry being operable to supply an electrical output (FIG. 5: balanced PDs 59 receiving the mixed optical signals from hybrid mixer 58):
analog-to-digital conversion circuitry operable to receive the electrical output of the detector circuitry and supply a digital output; and
a digital signal processor operable to output one of the plurality of independent data streams based on the digital output.

FIG. 1 is reproduced for reference.

    PNG
    media_image1.png
    362
    804
    media_image1.png
    Greyscale

The downconverter 41 in FIG. 1 is shown in more detail in FIG. 4:

    PNG
    media_image2.png
    256
    478
    media_image2.png
    Greyscale

The downconverting unit 55 in FIG. 4 is shown in more detail in FIG. 5.

    PNG
    media_image3.png
    545
    476
    media_image3.png
    Greyscale


Nyquist Subcarriers
Yang teaches that the receiver operates with subcarriers or sub-bands.  See the citation in the claim, above, and see, for example:
[0052] The separator 54 separates the optical signal which occupies the whole band into N.sub.r optical sub-band signals, each of which occupies a part of the whole band, and provides the N.sub.r optical sub-band signals to the down-converting unit 55, respectively. For example, the optical sub-band separator 54 may use N.sub.r band-pass filters to separate the optical signal, each band-pass filter selecting and outputting one optical sub-band signal.

[0087] The receiver 90 receives the optical signal and recovers the data therefrom. As shown in FIG. 9, the receiver 90 comprises a separator 91 which separates the optical signal to N.sub.r optical sub-band signals, a down-converting unit 92 which down-converts the N.sub.r optical sub-band signals into N.sub.r RF sub-band signals (in the electrical domain), respectively, and N.sub.r signal processors 93 for down-converting the N.sub.r RF sub-band signals into N.sub.r data signals, and performing advanced decoding, which corresponds to the advanced coding performed at the transmitting device, and high order demodulation, which corresponds to the high order modulation performed at the transmitter, on the N.sub.r data signals respectively so as to recover the data originally transmitted.
Furthermore, it was known that subcarriers can be Nyquist subcarriers.  See, for example, Price at FIG. 17 which illustrates subcarriers have spacing slightly larger than the baud rate.  

    PNG
    media_image4.png
    280
    359
    media_image4.png
    Greyscale

Compare FIG. 17 of Price with FIG. 5 of the present application, and see also the present application at [040]: “… may be, for example, Nyquist subcarriers, which may have a frequency spacing equal to or slightly larger than the individual subcarrier baud-rate”.  See also FIG. 33 of Price which shows that a range of spacing is possible, with some being closer than others, some overlapping, and some not overlapping.  

    PNG
    media_image5.png
    781
    476
    media_image5.png
    Greyscale

See also Price at [0114] which discusses that different spacing is possible.  It would have been obvious that the subcarriers of Yang can be implemented in a known manner, such as Nyquist subcarriers as taught in Price, and the results would have been predictable (e.g., the Nyquist subcarriers will propagate through the optical medium and be received and processed by the receiver).
Furthermore, the cited art teaches all of the structure recited in the claim.  If some additional structure is required for the prior art to produce the Nyquist subcarriers (e.g., some particular modulator structure, or some particular signal processing programming for the DSP), then this should be recited in the claims to distinguish over the art.  

Receiving Portions of First and Second Subcarriers.
Yang teaches the use of a separator 54 to separate the sub-bands of the optical signal into different outputs.  See, for example, 
[0052] The separator 54 separates the optical signal which occupies the whole band into N.sub.r optical sub-band signals, each of which occupies a part of the whole band, and provides the N.sub.r optical sub-band signals to the down-converting unit 55, respectively. For example, the optical sub-band separator 54 may use N.sub.r band-pass filters to separate the optical signal, each band-pass filter selecting and outputting one optical sub-band signal.
However, no physical component operates perfectly, and it is to be expected that the separator will not perfectly separate the various sub-bands.  Husbands, for example, discusses this with regard to optical separators.  See col. 1, last paragraph:
(7) Unfortunately, size is a critical requirement when providing selective optical filtering. To date, however, multiplexing systems of the past have been either unreliable in complete separation of the individual wavelength components or are of such a large size as to provide an overall system which is incompatible with the desired small size requirements.
See also col. 5, 4th full paragraph:
(12) As with any demultiplexer device a measure of quality of performance is adjacent channel cross talk. This phenomena occurs because of a lack of adequate separation between the desired signal and the information impressed on the other channel. In multiplexer/demultiplexer 10 of this invention, the channel separation function is achieved by optical refraction. As the angular displacement between channel is proporational to the index of refraction of the material of the body 12 of multiplexer/demultiplexer 10 at the wavelength of concern, the greater the relative index of refraction value the greater channel separation. Folding the optical path through total internal reflection allows the placement of the detectors 38, 40 and 42 to be optimized but will not reduce the interchannel cross talk.
In other words, it was known that optical separators are not perfect and power from adjacent channels can be present.  The claim does not define any minimum threshold for the portions of the first and second sub-channels and, therefore, even the smallest imperfection in the operation of the separator will allow for some overlap in the sub-bands in at least one output of the separator.  
Therefore, it would have been obvious that there will be portions of first and second sub-carriers at an input of the receiver.  In particular, Husbands is in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., in practice, a demux is not perfect but optical systems can still be made to work).

ADC and DSP.
The embodiment of FIG. 1 does not illustrate an ADC and DSP.  However, the embodiment of FIG. 9 does teach the use of a DSP 93.  FIG. 12 illustrates details of the DSP 93, including an ADC 121.  Furthermore, Yang teaches that the different embodiments use certain common components.  For example, with regard to the receiver 90 in FIG. 9, see:
[0088] The separator 91 and the down-converting unit 92 are the same as the separator 54 and the down-converting unit 55, thus descriptions thereof are omitted here for simplicity.
See similar teachings with regard to the transmitter 80.  Therefore, it would have been obvious to combine the teachings so as to use an ADC and DSP as recited in the claims.  

Regarding claim 26, Yang teaches a receiver in accordance with claim 25, wherein the detector circuitry includes balanced photodiodes (FIG. 5: balanced PDs 59; [0057]: “… detected by for example four pairs of balanced photo-diodes 59 …”).

Regarding claim 29, Husbands teaches a receiver in accordance with claim 25, wherein the portion of the first one of the plurality of Nyquist subcarriers is a power split portion of the first one of the plurality of Nyquist subcarriers.

As discussed above, no physical component operates perfectly, and it is to be expected that the separator will not perfectly separate the various sub-bands.  Husbands, for example, discusses this with regard to optical separators.  See col. 1, last paragraph:
(7) Unfortunately, size is a critical requirement when providing selective optical filtering. To date, however, multiplexing systems of the past have been either unreliable in complete separation of the individual wavelength components or are of such a large size as to provide an overall system which is incompatible with the desired small size requirements.
See also col. 5, 4th full paragraph:
(12) As with any demultiplexer device a measure of quality of performance is adjacent channel cross talk. This phenomena occurs because of a lack of adequate separation between the desired signal and the information impressed on the other channel. In multiplexer/demultiplexer 10 of this invention, the channel separation function is achieved by optical refraction. As the angular displacement between channel is proporational to the index of refraction of the material of the body 12 of multiplexer/demultiplexer 10 at the wavelength of concern, the greater the relative index of refraction value the greater channel separation. Folding the optical path through total internal reflection allows the placement of the detectors 38, 40 and 42 to be optimized but will not reduce the interchannel cross talk.
In other words, it was known that optical separators allow power from one channel to be split onto adjacent channels.  See also the discussion of claim 25.  

Regarding claim 30, Price teaches a receiver in accordance with claim 25, wherein the system is a mesh network ([0048]: “… Advantages of the present invention can be realized with many system 10 configurations and architectures, such as an all optical network, one or more point to point links, one or more rings, a mesh, other architectures, or combinations of architectures.    …”).

In particular, it would have been obvious that an optical communication system can be implemented in a known architecture, such as a mesh.
The Examiner notes that claim 30 is rejected under 112(b) and it is not clear how to interpret it.  However, in the interests of compact prosecution the Examiner rejects the claim on the basis that mesh architectures were known in optical communications systems.  This is done to assist Applicant in responding to this Action.

Regarding claim 31, Price teaches a receiver in accordance with claim 25, wherein the first one of the plurality of Nyquist subcarriers has a modulation format, the modulation format is one of BPSK, QPSK, and m-QAM, where m is an integer.

Price teaches that different modulation formats were known for use in optical communication systems, including amplitude modulation formats, frequency modulation, phase modulation, polarization modulation, power modulation, and “other modulation formats”. Price also specifically mentions QAM as a possible modulation format.    See, for example, [0055]: 
The transmitters 20 and receivers 22 can utilize one or more formats to transmit and receive optical signals. For example, modulation formats such as amplitude modulation, frequency modulation, phase modulation, polarization modulation, power modulation, other modulation formats and combinations of formats, such as quadrature amplitude modulation, can be used. Also, return to zero ("RZ") or non-return to zero ("NRZ") formats can be used with various modulation techniques. Different encoding formats can also be used, such as differential encoding, duobinary encoding, other encoding formats, and combinations thereof. One or more multiplexing formats can be employed, such as space, time, code, frequency, phase, polarization, wavelength, other types, and combinations thereof. The format can also include one or more protocols, such as SONET/SDH, IP, ATM, Digital Wrapper, GMPLS, Fiber Channel, Ethernet, etc. Other signal formats, such as soliton, pulse, chirp, etc, can also be used. Transmitters 20 and receivers 22 can utilize the same format for all channels throughout the system 10, or different formats can be used for different channels and/or in different parts of the system 10, with appropriate format conversion being performed by the transmitters 20 and receivers 22 or by other devices.
The modulation formats recited in the claim, to the extent they are not specifically mentioned in Price, were well-known and the Examiner takes Official Notice thereof.  Therefore, it would have been obvious that the different formats can be selected from known formats, such as those recited in the claim.  

Regarding claim 32, Price teaches a receiver in accordance with claim 25, wherein the first one of the plurality of Nyquist subcarriers has a pulse amplitude (PAM) modulation format.

Price teaches that a variety of formats were know for use in optical communication systems, including amplitude modulation formats.  See, for example, [0055]: 
The transmitters 20 and receivers 22 can utilize one or more formats to transmit and receive optical signals. For example, modulation formats such as amplitude modulation, frequency modulation, phase modulation, polarization modulation, power modulation, other modulation formats and combinations of formats, such as quadrature amplitude modulation, can be used. Also, return to zero ("RZ") or non-return to zero ("NRZ") formats can be used with various modulation techniques. Different encoding formats can also be used, such as differential encoding, duobinary encoding, other encoding formats, and combinations thereof. One or more multiplexing formats can be employed, such as space, time, code, frequency, phase, polarization, wavelength, other types, and combinations thereof. The format can also include one or more protocols, such as SONET/SDH, IP, ATM, Digital Wrapper, GMPLS, Fiber Channel, Ethernet, etc. Other signal formats, such as soliton, pulse, chirp, etc, can also be used. Transmitters 20 and receivers 22 can utilize the same format for all channels throughout the system 10, or different formats can be used for different channels and/or in different parts of the system 10, with appropriate format conversion being performed by the transmitters 20 and receivers 22 or by other devices.
PAM was a known form of amplitude modulation, and the Examiner takes Official Notice thereof.  Price teaches the use of amplitude modulation and it would have been obvious to use a known form of amplitude modulation (e.g., PAM).    


Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 25 above, and further in view of US 7,522,842 (McNicol). 

Regarding claim 27, McNicol teaches a receiver in accordance with claim 25, further including a plurality of coupling capacitors coupled to the detector circuitry (FIG. 3: coupling capacitors coupled between each balanced PD and the LPF).

FIG. 3 is reproduced for reference.  

    PNG
    media_image6.png
    326
    523
    media_image6.png
    Greyscale

McNicol teaches an optical receiver using balanced PDs in a manner similar to Yang  It would have been obvious that Yang can be implemented in a known manner, such as using coupling capacitors between the balanced PDs and subsequent circuitry.  In particular, both are in the same technical art (e.g., optical receivers) and the results would have been predictable (e.g., the optical receiver will operate with the coupling capacitor, such as taught in McNicol).  .  


The following is an alternative rejection of claim 27 based on the art of record.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 25 above, and further in view of US 2012/0170944 (YAGISAWA). 

Regarding claim 27, Yagisawa teaches a receiver in accordance with claim 25, further including a plurality of coupling capacitors coupled to the detector circuitry (FIG. 1: TIAs 131-134 coupled to capacitors 141-144).

    PNG
    media_image7.png
    490
    840
    media_image7.png
    Greyscale

Yagisawa teaches that it was known to use capacitors coupled between the PDs and ground in optical receivers.  Yagisawa teaches a reason for this configuration:
[0037] The capacitors 141 to 144 each have ends connected to the respective cathodes of the PDs 121 to 124. The other ends of the capacitors 141 to 144 each are grounded. This configuration may reduce cathode-side impedances each of the respective PDs 121 to 124 and stabilize signals that are input to the TIAs 131 to 134 from the PDs 121 to 124.
It would have been obvious that the receiver of claim 25 can be implemented in a known manner (e.g., coupling capacitors between the PDs and ground), such as that taught in Yagisawa.  In particular, the references are in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., to  stabilize signals as taught in Yagisawa).  


Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 25 above, and further in view of US 2012/0170944 (YAGISAWA). 

Regarding claim 28, Yagisawa teaches a receiver in accordance with claim 25, further including a transimpedance amplifier coupled to one of the plurality of coupling capacitors (FIG. 1: TIAs 131-134 coupled to capacitors 141-144).

Yagisawa teaches that it was known to use TIAs coupled to capacitors in optical receivers.  

    PNG
    media_image7.png
    490
    840
    media_image7.png
    Greyscale

Yagisawa teaches a reason for this configuration:
[0037] The capacitors 141 to 144 each have ends connected to the respective cathodes of the PDs 121 to 124. The other ends of the capacitors 141 to 144 each are grounded. This configuration may reduce cathode-side impedances each of the respective PDs 121 to 124 and stabilize signals that are input to the TIAs 131 to 134 from the PDs 121 to 124.
Furthermore, because the TIA is an amplifier, it will also amplify the signal from the PDs.  
It would have been obvious that the receiver of claim 1 can be implemented in a known manner, such as that taught in Yagisawa.  In particular, the references are in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., the TIA will amplify the signal and may stabilize signals as taught in Yagisawa).  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0069854 (Suzuki) at FIG. 1 illustrates a coherent optical receiver.

    PNG
    media_image8.png
    375
    552
    media_image8.png
    Greyscale

This embodiment includes an input on the left side, an LO laser 130, detector circuits 140, ADCs 150, and signal processor 160.  
US 2011/0097075 (Tanimura) at FIG. 2A teaches an optical receiver including an input to the left of the coherent front end 10, ADCs 20, and a controller 50 and DSP 30.  

    PNG
    media_image9.png
    828
    276
    media_image9.png
    Greyscale

FIG. 2B illustrates details of the coherent optical front end 10.

    PNG
    media_image10.png
    637
    278
    media_image10.png
    Greyscale

In particular, the coherent optical front end 10 includes an LO 14, 90 Hybrid 12, and O/E converters 13.  

US 8,842,992 (Middleton) at FIG. 2 illustrates an optical receiver including an input at the left optical coupler/splitter, an LO 31, and optical detectors in the form of balanced PDs.  

    PNG
    media_image11.png
    764
    440
    media_image11.png
    Greyscale

US 2009/0074428 (Liu) at FIG. 1 teaches an optical receiver.  

    PNG
    media_image12.png
    791
    550
    media_image12.png
    Greyscale

The optical receiver includes an input at the left side, balanced PDs 111, ADCs 141, and a signal processor 150.  FIG. 1 illustrates modules in the DSP 150 including reconstruction, compensation, demodulation, and data recovery.   


US 2013/0259490 (Malouin) at FIG. 1 illustrates an optical receiver 10.

    PNG
    media_image13.png
    712
    536
    media_image13.png
    Greyscale

See, for example, the ADC 18, and DSP 22.  FIG. 5A illustrates the photonics module 14 in more details, including an LO 50 and PDs 56.  

    PNG
    media_image14.png
    387
    516
    media_image14.png
    Greyscale

FIGS. 2 and 3 illustrate embodiments of the hardware units 22.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARREN E WOLF/Primary Examiner, Art Unit 2636